--------------------------------------------------------------------------------

Exhibit 10.3

[exhibit10-1x1x1.jpg]

 

 

 

INDEPENDENT DIRECTOR AGREEMENT

THIS INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) is made effective as of
November 23, 2010 by and between Longhai Steel Inc. (the “Company”), and Mr.
Basil Hwang (“Director”).

WHEREAS, the Company seeks to attract and retain as directors, capable and
qualified persons to serve on the Company’s board of directors (the “Board”);
and

WHEREAS, the Company has requested and received from Director certain
information regarding Director’s qualifications and fitness to serve on the
Board and has considered and relied upon the accuracy of such information in
offering Director the opportunity to serve on the Board; and

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.

NOW, THEREFORE, the parties agree as follows:

1. Service to the Board.

(a) Service as a Director. Director will serve for a period of three years (the
“term”) as a director of the Company in accordance with the bylaws of the
Company and perform all duties as a director of the Company, including without
limitation (1) attending meetings of the Board, (2) serving on such committees
of the Board (each a “Committee”) to which Director has been appointed
hereunder, (3) attending meetings of each Committee of which Director is a
member and (4) performing Director’s duties on behalf of the Company in good
faith and in a manner that is not opposed to the best interests of the Company.

(b) Service on Committees. Director will serve on the following committees and
in the capacities stated:

  Member Chairperson Audit Committee X   Compensation/Nominating Committee   X
Corporate Governance Committee X  

To the extent Director serves as Audit Committee Chairperson, Director agrees
that Director is also serving as the financial expert for purposes of filings
before the Securities and Exchange Commission.

2. Term. The term of this Agreement shall commence as of the date of Director’s
appointment by the Board of Directors of the Company and shall continue until
the Director’s removal or resignation.

--------------------------------------------------------------------------------

Date: 18.11.2010
Page 2 of 4


3. Compensation and Expenses.

(a) Director Compensation. In recognition of the services provided by and to be
provided by Director, the Company agrees to issue to Director an aggregate of
5000 restricted shares of the Company’s common stock per annum (such issuance,
the “Compensation”), half of the restricted shares to be granted on the date
that is six (6) months following the closing date of a secondary offering of
shares of the Company’s common stock, and half the annual Compensation to be
granted on each six (6) month interval thereafter (each such date a “grant
date”). The Board reserves the right to change the Compensation from time to
time, to take into consideration the responsibilities associated with different
committees in setting Compensation levels and to grant additional restricted
shares periodically, which may vary from the terms described in this section. If
Director ceases to serve as a director on the Company’s Board at any time and
for any reason prior to a grant date associated with any restricted shares, all
restricted shares described in the restricted share agreement that have not been
granted as of such time of cessation of services will not be granted. All such
cancelled or forfeited restricted shares shall be returned to the Company’s
incentive pool.

(b) Expenses. The Company will reimburse Director for all reasonable,
out-of-pocket expenses, approved by the Company in advance, incurred in
connection with the performance of Director’s duties under this Agreement and
any reasonable travel and accommodation expenses incurred in attending meetings
of the Board (“Expenses”), upon submission of receipts (or other sufficient
documentary support) and a written request for payment.

(c) Future Compensation and Benefits. The Board, with the compensation
committee, reserves the right to determine the compensation for services
provided under this Agreement. The Board may from time to time authorize
additional compensation and benefits for Director, including stock options and
restricted stock.

(d) Insurance and Indemnification. This Agreement is effective only when the
directors’ and officers’ insurance policy previously shown to the Director
covering the Director is in place and an Indemnification Agreement satisfactory
to the Director is signed by the Company. When and if the Company anticipates
the successful qualification of its common stock for trading on the NASDAQ Stock
Exchange or any similar exchange for securities trading, the Company shall amend
its existing directors’ and officers’ insurance policy to increase limits
available to independent directors by approximately $5,000,000 or a lesser or
greater amount which is determined and approved by the Board to be appropriate,
with such insurance effective on date of such listing or as soon thereafter as
possible, provided that such increase is in the best interests of the Company
and its shareholders.

The Company has provided the Director with a summary of the limits and terms of
its current Directors’ and Officers’ Liability Insurance (the “D&O Insurance”)
and the provisions of its corporate by-laws and governing documents dealing with
indemnification of directors (the “Indemnification Provisions”). To the fullest
extent permitted by applicable law, the Company agrees that it will not
voluntarily change the terms of such D&O Insurance or the Indemnification
Provisions to the detriment of the Director at anytime while he is entitled to
benefit of such D&O Insurance or Indemnification Provisions.

4. Confidentiality. The Company and Director each acknowledge that, in order for
the intents and purposes of this Agreement to be accomplished, Director shall
necessarily be obtaining access to certain confidential information concerning
the Company and its affairs, including, but not limited to business methods,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). Director covenants not to, either
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity any Confidential Information.

--------------------------------------------------------------------------------

Date: 18.11.2010
Page 3 of 4


5. Termination. With or without cause, the Company and Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to Director the compensation and expenses due
up to the date of the termination. Nothing contained herein or omitted herefrom
shall prevent the shareholder(s) of the Company from removing Director with
immediate effect at any time for any reason.

6. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

7. Binding Effect. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.

8. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

9. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in that state without giving effect to the principles
of conflicts of laws.

10. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

11. Assignment. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

12. Entire Agreement. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

13. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

--------------------------------------------------------------------------------

Date: 18.11.2010
Page 4 of 4


IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.

LONGHAI STEEL INC.

By: /s/ Dr. Eberhard Kornotzki                          
Name: Dr. Eberhard Kornotzki
Title: Chief Financial Officer


DIRECTOR

_________________________________
Name: Mr. Basil Hwang
Address:


--------------------------------------------------------------------------------